                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


JOSHUA D.,1                                                    No. 3:17-cv-00249-JE

                       Plaintiff,                              ORDER

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [23] on October 23,

2018, in which he recommends that this Court affirm the decision of the Commissioner of the

Social Security Administration. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 25. When any party objects to any portion of the Magistrate Judge's Findings &
1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party in this case.

1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes there is no basis

to modify the Findings & Recommendation. The Court has also reviewed the pertinent portions

of the record de novo and finds no error in the Magistrate Judge’s Findings & Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderks’ Findings and Recommendation [23]. The

decision of the Commissioner is affirmed pursuant to Sentence Four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.



              DATED this ________________ day of ____________, ___________.




                                ____________________________________________________
                                                MARCO A. HERNÁNDEZ
                                                United States District Judge




2 - ORDER
